Case 2:19-cv-O0036¢GNHRy ROS WrHaRtda FET 01/04/19 Page 1 of 20

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Ramona Vance Nationwide Mutual Insurance Company

JS 44 (Rev. 06/17)

County of Residence of First Listed Defendant Franklin
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff Philadelphia
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

Attorneys (if Known)
Pamela A. Carlos, Esquire and Joseph Acquaviva, Esquire,
Bennett, Bricklin & Saltzburg LLC, 1601 Market Street,16th Floor,
Philadelphia, PA 19103

(c) Attorneys (Firm Name, Address, and Telephone Number)
Robert N. Braker, Esquire, Saltz, Mongeluzzi, Barrett & Bendesky, P.C.,

52nd Floor, 1650 Market Street, Philadelphia, PA 19103

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government 1 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nat a Party; Citizen of This State mK @ 1 Incorporated or Principal Place go94 04
of Business In This State
32 U.S. Government 4 Diversity Citizen of Another State GO 2 © 2 Incorporated and Principal Place O5 Ss
Defendant (Indicate Citizenship of Parties in [tem II) of Business In Another State
Citizen or Subject of a O3 © 3. Foreign Nation O86 O6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Cade Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
& 110 Insurance PERSONAL INJURY PERSONALINJURY |C 625 Drug Related Seizure {] 422 Appeal 28 USC 158 0 375 False Claims Act
9 120 Marine 0 310 Airplane 0) 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
F130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
J 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
0 152 Recovery of Defaulted Liability C1 368 Asbestos Personal Q 835 Patent - Abbreviated 460 Deportation
Student Loans 3 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle 1 370 Other Fraud O 710 Fair Labor Standards [7 861 HIA (1395ff) 0 490 Cable/Sat TV
1 160 Stockholders’ Suits ( 355 Motor Vehicle 371 Truth in Lending Act CO 862 Black Lung (923) 0 850 Securities/Commodities/
© 190 Other Contract Product Liability O 380 Other Personal OJ 720 Labor/Management 1 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 1 890 Other Statutory Actions
1 196 Franchise Injury O 385 Property Damage 9 740 Railway Labor Act 0 865 RSI (405(g)) © 891 Agricultural Acts
(1 362 Personal Injury - Product Liability 0 751 Family and Medical © 893 Environmental Matters
Medical Malpractice __ Leave Act 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement 870 Taxes (U.S, Plaintiff O 896 Arbitration
O 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
0 230 Rent Lease & Ejectment © 442 Employment 1 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
245 Tort Product Liability Accommodations O 530 General 0 950 Constitutionality of
290 All Other Real Property 0 445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 0 462 Naturalization Application
C446 Amer. w/Disabilities -] J 540 Mandamus & Other |() 465 Other Immigration
Other 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (lace an “X” in One Box Only)

1 Original [K2 Removed from O 3  Remanded from 0 4 Reinstated or O 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VIL. REQUESTED IN

28 USC § 1332

 

Brief description of cause:
underinsured motorist claim

Cl CHECK IF THIS IS A CLASS ACTION

DEMAND $

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes No
VIII. RELATED CASE(S)
IF ANY (See instructions) Gp a DOCKET NUMBER
DATE SIGNAI- F ATTORNEY OF RECORD- = 7 =
01/04/2019 ie i
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 2 of 20

APPENDIX I
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

RAMONA VANCE - CIVIL ACTION
v.

NATIONWIDE MUTUAL NO:

INSURANCE COMPANY : ,

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a case Management Track Designation Form in all civil cases at the time
of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on
the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk of
court and serve on the plaintiff and all other parties, a case management track designation form
specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. §2241 through §2255. ()

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

management cases.) ( )
(f) ah Management — Cases that do not fall into any one of the other tracks. ( X)
Date | Attorney-at-law Attorney for Defendant

4849-1006-8063, v. 1
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 3 of 20

UNITED STATES DISTRICT COURT APPENDIX F

FOR THE EASTERN DISTRICT OF PENNSYLVANIA — DESIGNATION FORM to be used by counsel to indicate the category of the
case for the purpose of assignment to appropriate calendar.

Address of Plaintiff: _2002 S. Avondale Street. Philadelphia, PA 19142
Address of Defendant: _One Nationwide Plaza, Columbus. Ohio 43215

 

Place of Accident, Incident or Transaction:_ insurance contract issued in Pennsylvania
(Use Reverse Side For Additional Space)
Does this civil action involve a nongovernmental corporate party with any parent corporation and any publicly held corporation owning 10% or

more of its stock?
(Attach two copies of the Disclosure Statement Form in accordance with Fed.R.Civ.P. 7.1(a))_ YesL] NoX

Does this case involve multidistrict litigation possibilities?

Yes NoxX
RELATED CASE, IF ANY:
Case Number: Judge Date Terminated:

Civil cases are deemed related when yes is answered to any of the following questions:

1, Is this case related to property included in an earlier numbered suit pending or within one year previously terminated action in this court?

YesOD NoX
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit pending or within one year previously terminated
action in this court?
Yes NoX

3. Does this case involve the validity or infringement of a patent already in suit or any earlier numbered case pending or within one year previously
terminated action in this court?

 

YesO NoX
CIVIL: (Place _ in ONE CATEGORY ONLY)
A. Federal Question Cases:
B. Diversity Jurisdiction Cases:
1 Indemnity Contract, Marine Contract, and All Other Contracts
X Insurance Contract and Other Contracts
O FELA O Airplane Personal Injury
1 Jones Act-Personal Injury O Assault, Defamation
D Antitrust O Marine Personal Injury
O) Patent O) Motor Vehicle Personal Injury
O Labor-Management Relations 0 Other Personal Injury (Please specify)
O Civil Rights O Products Liability
O Habeas Corpus O) Products Liability — Asbestos
O) Securities Act(s) Cases QO All other Diversity Cases
DO Social Security Review Cases (Please specify)
0 All other Federal Question Cases
(Please specify)
ARBITRATION CERTIFICATION
(Check appropriate Category)
I , counsel of record do hereby certify:
O Pursuant to Local Civil Rule 53.2, Section 3( c))(2), that to the best of my knowledge and belief, the damages recoverable in this civil action
case exceed the sum of $150,000.00 exclusive of interest and costs;

O Relief other than monetary damages is sought.

DATE:
Attormey-at-Law Attomey .D.#

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

I certify that, to my knowledge, the within case is not rel to_any case now pending or within one year previously terminated action in
this court except as noted above. ———

204456

DATE:__ 1/4/19 i i
Attomey-at-Law Attorney I.D.#

 

CIV. 609 (4/03)

4834-0994-9279, v. 1
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 4 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

RAMONA VANCE Gn Aerio
Vv.
NATIONWIDE MUTUAL No:
INSURANCE COMPANY ONO:
NOTICE FOR REMOVAL

 

AND NOW, comes Defendant, Nationwide Property And Casualty (incorrectly desi gnated
as “Nationwide Mutual Insurance Company”) (hereafter “Nationwide” or “defendant”’), for the
purpose only of removing this case to the United States District Court for the Eastern District of
Pennsylvania and respectfully avers as follows:

1. This is a civil action filed and now pending in the Court of Common Pleas of
Philadelphia County, Pennsylvania, docket No. 181103388.

2. Said action was commenced on November 30, 2018 via the filing of a Complaint.
True and correct copies of all processes, pleadings, and orders filed in state court are attached
hereto as Exhibit “A.”

3. The Complaint was served upon defendant on December 10, 2018 via certified
mail. (See Ex. “A”).

4. The averments made herein are true and correct with respect to the date and time

upon which suit was commenced and the date upon which this notice is being filed.

5. This suit is of a civil nature and involves a controversy between citizens of different
States.

6. Plaintiff is a citizen of the Commonwealth of Pennsylvania.

7. Defendant is now and was at the time plaintiff commenced this civil action and

4845-6233-4047, v. 1
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 5 of 20

filed the Complaint, a corporation organized under the laws of the State of Ohio with its principal
place of business at One Nationwide Plaza in Columbus, Ohio.

8. Complete diversity between the parties existed on the date the Complaint was filed
in state court, the date this action was removed to federal court, and all times in-between and
currently.

9. The Complaint asserts breach of contract and bad faith pursuant to 42 PA C.S.A. §
8371 against defendant.

10. The underlying lawsuit against defendant arises out of Nationwide’s alleged failure
to adequately pay plaintiff's uninsured motorist (“UM”) benefits for injuries sustained in an
accident that occurred on or about July 20, 2016. (See Ex. “A”).

11. Nationwide seeks to remove this matter to the United State District Court for the
Eastern District of Pennsylvania. Nationwide asserts that the amount in controversy in this matter
exceeds $75,000. As the moving party, defendant bears the burden of proving that jurisdiction is
proper in federal court. Russ vs. State Farm Mutual Automobile Insurance Company, 961 F.Supp.
808, 810 (E.D. Pa. 1997).

12, _ In determining whether the jurisdiction amount has been satisfied, the Court must
first look at the complaint. Angus vs. Shiley, Inc., 989 F.2d 142, 145 (3rd Cir. 1993).

13. In both the breach of contract claim plaintiff claims his damages are $50,000 and
in the bad faith count, plaintiff is seeking damages in excess of $50,000 as well as interest upon
the amount of the contract claim against defendant at prime rate plus three percent, punitive
damages, attorney’s fees and costs.

14. With reference to the bad faith claim pursuant to 42 Pa. C.S.A.§ 8371, plaintiff

seeks attorney fees. Attorney fees must also be included in determining the amount in controversy.

4845-6233-4047, v. 1
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 6 of 20

Neff vs. General Motors Corp., 163 F.R.D. 478, 482 (E.D. Pa. 1995). It would not be unreasonable
to expect that over the course of an approximate six month litigation, counsel could incur costs
and fees in an amount approaching $20,000.

15. In addition, plaintiff also seeks punitive damages pursuant to 42 Pa. C.S.A,
§8371. Whether both actual and punitive damages are recoverable, punitive damages are properly
considered in determining whether the jurisdictional amount has been satisfied. Bell vs. Preferred
Life Assurance Soc’y, 320 U.S. 238, 240, 88 L. Ed. 15, 64S. Ct. 5 (1943).

16. —_ In the event plaintiff is able to sustain a finding of bad faith, although the propriety
of same is disputed by defendant, it would not be unreasonable to expect that a punitive damage
award two to three times the amount in controversy could be rendered by the trier of fact.

17. Further, defendant’s counsel inquired of plaintiff’s counsel as to whether plaintiff
was willing to execute a stipulation limiting the damages sought to an amount not exceeding
$75,000.00. Plaintiffs counsel has not responded to defendant’s counsel’s request.

18. Therefore, the amount in controversy exceeds $75,000, and this action is properly
removable on diversity grounds.

19. This notice of removal was filed within thirty (30) days from the date plaintiff
served the Complaint on defendant, and this notice of removal is therefore timely under 28 U.S.C.

§ 1446.

20. Defendant has simultaneously with the filing of this notice, given written notice to
plaintiffs.

21. Defendant is also filing a copy of the instant notice of removal and all attachments
thereto with the Prothonotary of the Court of Common Pleas of Philadelphia County.

22. Pursuant to 28 U.S.C. § 1446(a), copies of all processes, pleadings, and orders filed

4845-6233-4047, v. 1
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 7 of 20

with the state court are attached as Exhibit “A.”
23. Trial has not commenced in the state court action.
WHEREFORE, defendant hereby removes this suit to this Honorable Court pursuant to

the laws of the United States in such cases made and provided.

BENNETT, BRICKLIN & SALTZBURG, L.L.C.

By: LA

PAMELA A. CARLOS, ESQUIRE
ttorney ILD. No. 56396

JOSEPH ACQUAVIVA

Attorney I.D. No. 204456

1601 Market Street, 16th Floor

Philadelphia, PA 19103

(215) 561-4300

carlos@bbs-law.com

Attorney for Defendant

DATE: January 4, 2019

4845-6233-4047, v. 1
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 8 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

RAMONA VANCE = CIVIL ACTION
V.
NATIONWIDE MUTUAL NO:
INSURANCE COMPANY NO:
NOTICE

TO: Robert N. Braker, Esquire

Saltz, Mongeluzzi, Barrett & Bendesky, P.C.

1650 Market Street, 52" Floor

Philadelphia, PA 19103

PLEASE TAKE NOTICE that defendant, Nationwide Property And Casualty Insurance
Company (incorrectly designated as “Nationwide Mutual Insurance Company’), has filed in this
Court a verified Notice for Removal of the State Court action, Ramona Vance v. Nationwide
Mutual Insurance Company, now pending in the Court of Common Pleas of Philadelphia County,

Pennsylvania, docket No. 181103388.

PLEASE TAKE FURTHER NOTICE that a certified copy of the Notice of Removal will
be filed with the Prothonotary of the Court of Common Pleas of Philadelphia County,

Pennsylvania.

PLEASE BE ADVISED that by virtue of 28 U.S.C. §1446(f), the State action is now
removed to this Court. The State Court has no further jurisdiction over this action and you should

proceed no further in that Court or under its authority.

Ce & SALTZBURG LLC

PAMELA A. CARLOS, ESQUIRE
Attorney I.D. No. 56396

JOSEPH ACQUAVIVA

Attorney I.D. No. 204456

1601 Market Street, 16th Floor
Philadelphia, PA 19103

(215) 561-4300
carlos@bbs-law.com
acquaviva@bbs-law.com

 

4845-6233-4047, v. 1
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 9 of 20

DATE: January 4, 2019 Attorneys for Defendant

4845-6233-4047, v. 1
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 10 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

RAMONA VANCE - CIVIL ACTION
Vv.
NATIONWIDE MUTUAL NO:
INSURANCE COMPANY 7 NO:
PROOF OF FILING

COMMONWEALTH OF PENNSYLVANIA:
§
COUNTY OF PHILADELPHIA :

Joseph Acquaviva, Esquire, being duly sworn according to law, deposes and says that he
is an attorney with the law firm of Bennett, Bricklin & Saltzburg, LLC, attorneys for defendant,
Nationwide Property And Casualty Insurance Company (incorrectly designated as “Nationwide
Mutual Insurance Company”).

That he did direct the filing with the Prothonotary of the Court of Common Pleas of
Philadelphia County a copy of the Notice of Removal, attached hereto, said filing to be made on
4th day of January 2019.

BENNETT, BRICKLIN & SALTZBURG LLC

[SMELA A. CARLOS, ESQUIRE
ttorney I.D. No. 56396

JOSEPH ACQUAVIVA

Attorney I.D. No. 204456

1601 Market Street, 16th Floor
Philadelphia, PA 19103

(215) 561-4300
carlos@bbs-law.com
acquaviva@bbs-law.com

    

Attorney for Defendant
Sworn to and subscribed
before me this 47* day
of 2019.
at OF , / MONWEALTH OF PENNSYLVANIA
NOTARY PUBLIC RO ee ead

DENISE M. PATSCH, Notary Public
City of Philadeiphia, Phila. County

4845-6233-4047, v. 1
My Commission Expires October 24, 2021

 
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 11 of 20

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

RAMONA VANCE : CIVIL ACTION
Vv.
NATIONWIDE MUTUAL No:
INSURANCE COMPANY Oo“
PROOF OF SERVICE

COMMONWEALTH OF PENNSYLVANIA:
§
COUNTY OF PHILADELPHIA :

Joseph Acquaviva, being duly sworn according to law, deposes and says that he is an
attorney with law firm of Bennett, Bricklin & Saltzburg, LLC, attorneys for defendant,
Nationwide Affinity Insurance Company Of America (incorrectly designated as “Nationwide
Mutual Insurance Company”), and that he did serve this 4th day of January 2019, the
aforementioned notice to plaintiffs upon the individual named below by depositing a copy of same
in the United States Post Office box, postage prepaid, enclosed in an envelope plainly addressed
to: Robert N. Braker, Esquire, Saltz, Mongeluzzi, Barrett & Bendesky, P.C., 1650 Market Street,
52nd Floor, Philadelphia, PA 19103.

if BRICKLIN & SALTZBURG LLC
By: /

PAMELA A. CARLOS, ESQUIRE
Attorney I.D. No. 56396
JOSEPH ACQUAVIVA
Attorney ILD. No. 204456
1601 Market Street, 16th Floor
Philadelphia, PA 19103
(215) 561-4300
carlos@bbs-law.com
acquaviva@bbs-law.com
Attorney for Defendant

Sworn to and subscribed

oe me this 4'~ day

Ke , 2018.
PsAA-C/ CO smmONIEALTH OF PENNSYLVAZGA
eee S—~™
NOTARIAL SEAL
NOTARY PU LIC wo ATScH, Pubtic
4845-6233-4047, v. 1 bs ee Philadetphia, Phila. nla oa yon
hey Comeiasion Expires October

 

 

 
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 12 of 20

EXHIBIT “A”

4845-6233-4047, v. 1
 

Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 13 of 20 _. __

4

Coust of Common Pleas of Philadelphia County
Trial Division

Civil Cover Sheet

L00186131009120918

 

| ~ For Prothonotary Use Only (Docket Number)
EMBER 2018
NOVEMBER 201 CO03388 |

E-Fiing Number 1811062974

 

DEFENDANT'S NAME

 

PLAINTIFF'S NAME

RAMOWA VANCE NATIONWIDE MUTUAL INSURANCE COMPANY
INTIFF'S ADDRES DEFENDANT'S AODRESS

e002 8 ONE NATIONWIDE PLAZA

2002 §, AVONDALE STREET
PHILADELPHIA PA 19142

COLUMBUS OH 43215

 

 

 

 

 

 

PLAINTIFF'S NAME DEFENDANT'S NAME
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
fe
uw
PLAINTIFF'S NAME . DEFENDANT'S NAME.
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
TOTAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS COMMENCEMENT OF ACTION
1 ; 1 Jil Complaint , 0 Petition Action CI Notice of Appeal

 

o Writ of Summons “El ot Transfer From Other Jurisdictions

 

AMOUNT IN CONTROVERSY COURT PROGRAMS =

 

 
 

EL , Commerce

 

   

 

 

  

 

 

 

CO arbitration t O Settlement
J $50,000.00 or less Jury ‘ CY Minor Court Appeal CF Minors
[x] More than $50,000.00 Non-Jury. « Cl) Statutory Appeals T waisurvivat
. Other: | . fee ee mee te e ens  e
CASE TYPE AND CODE A i
10 ~ CONTRACTS OTHER we,
STATUTORY BASIS FOR CAUSE OF ACTION = . a oY a, a e ar HS
ie TAS
RELATED PENDING CASES {LIST BY CASE CAPTION AND DOCKET NUMBER} FLEB IS CASE SUBJECT TO
PAO PROTHY COORDINATION ORDER?
YES NO
: NOV 30 2018
4
7 M. BRYANT |

 

 

TO THE PROTHONOTARY:

Kindly enter my appearance on behalf of Plaintiff/Petitioner/A ppellant:

Papers may be served at the address set forth below.

RAMONA VANCE

 

 

 

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY
ROBERT N. BRAKER

ADDRESS
1650 MARKET STREET
52ND FLOOR

 

FAX NUMBER
(215) 496-0999

PHONE NUMBER
(215) 496-8292

 

PHILADELPHIA PA 19103

 

SUPREME COURT IDENTIFICATION No..
62583

E-MAIL ADDRESS
rbraker@smbb.com

 

 

SIGNATURE OF FILING ATTORNEY OR PARTY
ROBERT BRAKER ¥

2

DATE SUBMITTED
Friday, November 30, 2018, 02:18 pm

 

 

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
ENR Nast RAE me Ne MtnNaR Cee mes of Meeded sone

See acer meet ee ae

036-CMR—-Deeument 1 Filed 01/04/19 Page 14 of 20

Case 2719-cv-08

L00186131010120918

REQUIRED.

.

SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
BY: ROBERT N. BRAKER, ESQUIRE

 

 

 

 

 

 

 

 

IDENTIFICATION NO. 62583 ATTORNEY FOR PLAINTIFF
52ND FLOOR.
1650 MARKET STREET
PHILADELPHIA, PA 19103
(215) 496-8282
RAMONA VANCE PHILADELPHIA COUNTY
2002 § Avondale Street COURT OF COMMON PLEAS
Philadelphia, PA 19142 LAW DIVISION
Vv.
| NOVEMBER TERM, 2018
NATIONWIDE MUTUAL INSURANCE __| NO.
COMPANY -
One Nationwide Plaza
Columbus, OH 43215
‘ JURY TRIAL DEMANDED
: NOTICE TO PLEAD
NOTICE AVISO
You have been sued in court, If you wish fo defend against the claims set forih in tha Leben demaadada en corte. Si usted quiere defendersa coniea las demnandas nombradas
following pages, you must take action within twenty (20) days aller this complaint and notice en las péginas siguientes, tiene velntc (20) dias, a partirderecibiresta demands yla
ae serveil, by entering a wriiten appearance personally or by an atlomey and fling in writing solificatién para entablar personalmente o por un abogado une compnrecencia eseritay
vwith the court your defenses br objections to the claims set forth against you. You are wamed tambien para entablar can fa corte en forma eserita sus defenses y objeciones a hus
that IF you fall to do so the,ouse may proceed without you ond 3 judgment may be entered demandas contra usted. Sea avisado que si usted no se dcfiendes, e) caso puede continuar
againal you by the court wiiliout further notice for ony-money eleiméd {n tho:complaint or for sin usted y to corte puede ineorporar un juicio contra usted sin previo avlsa pare conseguir
any olher claim of relief requested by the plaintiff, You may lose moncy or property or olher el dinero demandada en el pleito o para conseguir oulquler atra demandao alivio
rights important to you. aoe oe —— Usted puede perder dincro o propiedad v otros derechos

*

“YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE, F YOU DO USTED DEBE LLEVAR ESTS DOCUMENTO ASU ABOGADO INMEDIATAMENTE,
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE SI USTED NO TIENE ABOGADO (0 NO TIENE DINERO SUPICIENTE PARA PARGAR A

THE OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET UN ABOGADO), VAVA EN PERSONA O LLAME POR TELEFONO LA OFICINA
LEGALHELP. = * NOMBRADA ABAJO PARA AVERIQUAR DONDE SE PUEDE CONSEGUIR. .
ASSISTENCIA LEGAL. f PLA INFORAACI
J3} Ul

  

PHILADELPHIA BAR ASEGCIATION ASSOCIACION DE LICENDLADOS DE FILADELFLA

LAWYER REFERR ALund INFORMATION SERVICE SERVICO DE REFERENCA E INFORMACION LEGAL
One Reading Center + One Reading Center

Philadelphia, Penneyleaaia 19107 Filadelfis, Pennsylvania 19107

(21323-1701 Teletono: (215) 238-1701

 

 

 

“8

 

~

oy Case ID: 1811033

88

 
36-GMR—Decument1—Filed 01/04/19 _ Page 15 of 20 ;

 

 

 

Ta

. L00186131011120918

COMPLAINT — CIVIL ACTION,
Plaintiff, Ramona Vance, claims of Defendant, Nationwide Mutual Insurance Company a
sum in excess of $50,000.00 in damages, upon causes of action whereof the following ate true

statements:
1, Plaintiff, Ramona Vance, is an adult individual residing at 2002 S Avondale Street,
Philadelphia, PA 19142,
2. Defendant, Nationwide Mutual Insurance Company (“Nationwide”), is a business
entity organized and existing under and by virtue of the laws of the State of Ohio, which at all times
mentioned herein, ‘performed regular, systematic, and continuous business in Philadelphia County,

Pennsylvania, with its principal place of business located at One Nationwide Plaza, Columbus, OH

43215. a
3, On July 20, 2016, Plaintiff, Ramona Vance, was the operator of a cettain motor
vehicle, namely a 201 5 Toyota Rav 4 bearing PA license plate number JZJ9326, which motor vehicle
was lawfully and properly stopped eastbound on Woodland Avenue at or neat its intersection with
70" Street in Phila hia, PA, in recognition and appreciation of the traffic and road conditions
then and there existing.

4, At the aforesaid time and place, PlaintifPs aforesaid vehicle was suddenly and
without warning réat-ended by an unknown driver (“the tortfeasor”), which driver left the accident
scene immediately:following said accident,

6. As: a direct and proximate result of the negligence of the tortfeasor, Plaintiff,
Romano Vance, suffered and will continue to suffer from severe, permanent and disabling injuties,
including but not limited to a L3-4 disc herniation, 'T11-12 disc bulge, T'12-L1 disc bulge, 11-2 disc
bulge, L2-L3 dise bulge, L5-S1 disc bulge, L4-5 disc bulge, exacerbation of tight shoulder

infraspinatus, suraspinatus and subscapularis tears, exacerbation of right bicep tendon tear, cervical

Case ID: 1811033

Tw
co

 

 

 
 

Case 2:19-cv-00036-CMR Documenti1 Filed 01/04/19 Page 16 of 20_
L00186131012120918

sprain/sttain, back sprain/strain, headaches, neck pain, and damage to plaintiff's nerves and nervous
system and other injuries, the full extent of which is not yet known.

7 As’ a direct and proximate zesult of the negligence of the tortfeasor, plaintiff,
Ramona Vance, has required and will continue to require medical care and treatment, diagnostic
testing, use of pain-medication and the use of rehabilitative services.

8. Asa ditect and proximate result of the negligence of the tortfeasor, plaintiff, Ramona
Vance, incurred raedical expenses and will continue to incur medical expenses for care and
treatment of het injuries for a long and indefinite period of time in the future.

9, As‘a direct and proximate result of the negligence of the tortfeasor, plaintiff, Ramona
Vance, has suffered and will continue to suffer pain, discomfort, inconvenience, anxiety,
embatrassment, hurniliation, loss of life’s pleasures, suffering and the inability to engage in her usual
enjoyment of life, now and into the future.

10. At the time of the accident, the plaintiff was insuted under an insutance policy with
defendant, Nationwide, policy numbet 587E963459, (the “policy”).

11. The plaintiff's policy provided uninsured motorist coverage.

12, Asa result of the selection of uninsured motorist benefits, the plaintiff paid and the
defendant nccepted increased premium payments for said coverage.

13, Atithe time of the aforesaid accident, the plaintiff purchased uninsured motorist
coverage to protect her own financial integrity for hetself in the event she was injured by the
negligence of a diver who was uninsured or could not be identified.

14, Défendant Nationwide’s policy provided uninsured motorist covetage in the amount

of $100,000. A trie and correct copy of the applicable declaration page is attached hereto as Exhibit

ee AP?

4 Case ID: 181103388

 

 

 

 
mment.1—_Filed 01/04/19 _ Page 17 of 20

 

 

eee eee at tate

 

|
=

L00186131013120918

\

15. ‘The plaintiff has fully complied with all of the terms, conditions and duties required
under the insurance policy.

16. Defendant, Nationwide, has failed to objectively and reasonably evaluate the
plaintiffs claim. *

17. Defendant Nationwide, has failed to promptly offer payment of the reasonable and
fait value of the wntnsured motorist claim to the plaintiff.

18, Defendant Nationwide, has failed to reasonably investigate the plaintiffs claim
inasmuch as a thdrough and proper inquiry would have cleatly revealed that the plaintiff sustained
injuries, damages and losses which would have required a substantial offer,

19, As‘the insurer of the plaintiff, defendant, Nationwide, owes a fiduciary, contractually
and statutory obligation and duty to plaintiff to investigate, evaluate and negotiate the uninsured
mototist claim in good faith and to arrive at a prompt, fair and equitable settlement.

20. For the reasons set forth above, defendant, Nationwide, has violated, breached and
otherwise, failed to fulfill its legal obligations and duties owed to the plaintiff under the terms and
conditions of the policy and insutance contract.

WHEREFORE, Plaintiff, Ramona Vance, claims of Defendant, N: ationwide, a sum in excess

of $50,000.00 in damages and brings this action to recover same.

3

r

“ COUNT Ii: BAD FAITH
21, Plaintiff incorporates by reference paragraphs 1 through 20 above as though fully set
forth hereinafter i length,
22, Foz the reasons set forth above, including, but not limited to, failing to reasonably
investigate the plaintiff's claim, failing to objectively and reasonably evaluate the plaintiff's claim and

failing to promptly offer payment of the reasonable and fair value of the uninsured motorist claim to

 

! Case ID: 181 i
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 18 of 20

 

ee ee ee

 

i L00186131014120918

the plaintiff, Defendant, Nationwide, has violated the policy’s covenant of good faith and fair
dealing and/or committed the tort of bad faith, iacluding, but not limited to, violating 42 Pe, CSA.
§ 8371, for which ‘Defendants are liable for intetest on the claim from the date the claim was made
in an ammount equal to the prime rate of interest plus three percent, court costs, attotneys’ fees,
punitive damages, ‘and such other compensatory and/or consequential damages allowed by the law.

WHEREFORE, Plaintiff, Ramona Vance, demands judgment against Defendant for bad
faith damages including requiring that Defendant, Nationwide, incur statutory penalties including
interest and counsel fees and such other relief as the Court deems fait and proper.

: SALTZ, MONGELUZZI, BARRETT & BENDESKY. 3 PC,

a 0 §{E

ROBERT N. BRAKER, ESQUIRE

Case ID: 181103488

 
f—~—<CS::C::,_ S27 9=EvV=OO036-CMR Document1 Filed 01/04/19 Page 19 of 20
|
.¢ , L00186131015120918

. VERIFICATION

| The averments or denials of fact contained in the foregoing are true based upon the signer's
personal knowledge or information and belief. If the foregoing contains averments which are
inconsisterit in fact, signer has been unable, after reasonable investigation, to ascertain which of the
! inconsistent avertnents are true, but signer has knowledge or information sufficient to form a belief
that one of them is true. This Verification is made subject to the penalties of the 18 Pa. C.S. §4904,

RAMONA VANCE

| relating to unsworn falsification to authorities,

Date:

 

Case ID: 1811033

 

 

 

 
Case 2:19-cv-00036-CMR Document1 Filed 01/04/19 Page 20 of 20

BENNETT, BRICKLIN & SALTZBURG LLC Attomeys for Defendahed

BY: PAMELA A. CARLOS, ESQUIRE
ATTORNEY LD. NO. 56396

BY: JOSEPH ACQUAVIVA, ESQUIRE
ATTORNEY I.D. NO. 204456

1601 MARKET STREET, 16TH FLOOR
PHILADELPHIA, PA 19103

(215) 561-4300

carlos(@bbs-law.com
acquaviva‘aibbs-law.com

 

RAMONA VANCE
v.

NATIONWIDE MUTUAL
INSURANCE COMPANY

 

 
  

Nationwide Mutua? ffisaey

COURT OF COMMON PLEAS
TRIAL DIVISION
PHILADELPHIA COUNTY

NO: 181103388

ENTRY OF APPEARANCE

TO THE PROTHONOTARY:

Kindly enter our appearances as co-counsel on behalf of defendant, Nationwide Mutual

Insurance Company, in the above captioned matter.

BY:

BY:

BENNETT, BRICKLIN & SALTZBURG LLC

/s/ Pamela A. Carlos
PAMELA A. CARLOS, ESQUIRE

/s/ Joseph Acquaviva
JOSEPH ACQUAVIVA, ESQUIRE

Attorneys for Defendant,
Nationwide Mutual Insurance Company

Case ID: 181103388
